Annual Meeting of Stockholders Huron, SD April 22, 2010 2 forward-looking statement… During the course of this presentation, there will be forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements often address our expected future business and financial performance, and often contain words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” or “will.” The information in this presentation is based upon our current expectations as of the date hereof unless otherwise noted. Our actual future business and financial performance may differ materially and adversely from our expectations expressed in any forward-looking statements.We undertake no obligation to revise or publicly update our forward-looking statements or this presentation for any reason.Although our expectations and beliefs are based on reasonable assumptions, actual results may differ materially.The factors that may affect our results are listed in certain of our press releases and disclosed in the Company’s public filings with the SEC. 3 who we are… ¾661,000 customers »396,000 electric »265,000 natural gas ¾Approximately 123,000 square miles of service territory in Montana, South Dakota, and Nebraska »32,000 miles of electric T&D lines »8,400 miles of natural gas T&D pipelines »18 Bcf natural gas storage ¾Total generation (mostly base load coal) »MT - 222 MW - regulated »SD - 312 MW - regulated ¾Total Assets: $2,814 MM ¾Total Capitalization: $1,758 MM(1) ¾Total Employees: 1,354 Located in states with relatively stable economies with potential grid expansion. Above data as of 3/31/10 (1)Book capitalization calculated as total debt, excluding capital leases, plus shareholders’ equity. 4 NorthWestern’s attributes… ¾Solid operations »Cost competitive »Above-average reliability »Award-winning customer service ¾Low single A secured credit ratings with a strong balance sheet and liquidity »April 15, 2010 Fitch upgraded secured and unsecured ratings to A- and BBB+ respectively ¾Positive earnings and ROE trend »Colstrip Unit 4 into rates effective January 1, 2009 »Delivery services rate cases for Montana electric and natural gas »Mill Creek Generation Station into rate early 2011 ¾Strong cash flows »NOLs and repair tax deduction provide an effective tax shield until likely 2014 »94% pension funded status allows us to shift operating cash flows toward growth ¾Competitive total shareholder return and growing dividend »Added to S&P 600 SmallCap Index on April 9, 2010 ¾Constructive regulatory environment ¾Forbes.com listed as one of “100 Most Trustworthy Companies” ¾Realistic growth prospects 5 low single A secured credit ratings… 6 strong balance sheet and liquidity… ¾Total Debt / Total capitalization of 54.3%(1) ¾May 2010 »We anticipate refinancing existing $225 million, 5.875% Senior Secured Notes due 2014 with 15 year First Mortgage Bonds due 2025.Bonds priced April 15th at 5.01% with closing expected in May. ¾October 2009 »New issue - $55 million, 30 year, 5.71% First Mortgage Bonds ¾June 2009 »Extended unsecured revolver maturity and increased size from $200 to $250 million ¾March 2009 »New Issue - $250 million, 10 year, 6.34% First Mortgage Bonds ¾Total liquidity currently in the $230 million range ¾Nearly all long-term debt matures after 2015(2) (1) Total Debt / Total capitalization as of 3/31/10 (2) Assumes the $225 million debt refinancing is completed in May as anticipated 7 reaffirming 2010 EPS guidance… ¾The major assumptions include, but are not limited to, the following expectations: »A consolidated income tax rate of approximately 30% of pre-tax income; »No impact from requested rate increase in Montana due to anticipated final order in the rate case during the fourth quarter of2010; »Fully diluted average shares outstanding of 36.5 million; and »Normal weather in the Company’s electric and natural gas service territories for the remainder of 2010 8 positive earnings and ROE trend… Recentauthorized ROE’s: Mill Creek (10.25%) and Colstrip Unit 4 (10.00%). *2010 Estimate for illustrative purposes only and based on guidance range $1.95 - $2.10 and 36.5 million fully diluted shares 9 strong cash flows… Earnings growth and NOLs provide strong cash flows to fund future investment. 2010 cash flow freed up for investment… 10 It is also anticipated that our $93 million investment to fund pension in 2009 will free up significant cash flow for future investment. 12/31/09 pension funded status… 11 Data source: SNL Financial 12 competitive total shareholder return… Data source: SNL Financial 13 and growing dividend… Goal for dividend payout ratio of 60% - 70%.
